ATHENE ANNUITY AND LIFE COMPANY ALAC Separate Account 1 Supplement DatedApril 22, 2016 to the Prospectuses and Statement of Additional Information dated October 1, 2008 for Visionary Variable Annuity Visionary Choice Variable Annuity This supplement amends certain information in the prospectus and statement of additional information for the variable annuity contracts listed above (each a “Contract”).Please read this supplement carefully and retain it for future reference. Rebranding of Van Eck Global:Certain funds of the Van Eck VIP Trust have been available as investment options under the Contracts.Effective May 1, 2016, Van Eck Global and all of its businesses and investment offerings—including the Van Eck VIP Trust and each of its funds—will operate under the single global brand “VanEck.”Consequently, the names of the Van Eck VIP Trust and its funds will change and all references to the Van Eck VIP Trust and its funds in your Contract prospectus and statement of additional information shall mean and refer to the new names set forth below. Current
